Citation Nr: 1202044	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cervical spine disability. 

2.  Entitlement to service connection for respiratory disability during active duty special work with the United States Army National Guard from February 12 to August 31, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant served in the New York Army National Guard from October 3, 1998, to June 15, 2008.  He served on active duty special work (ADSW) with the United States Army National Guard from February 12 to August 31, 2004.  The RO in the Statement of the Case characterized service as "active duty status."

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is associated with the record.

In August 2009, the Board remanded the issue of service connection for cervical spine disability and denied the claim for service connection for respiratory disability.  The appellant appealed the Board's decision as it pertained to the respiratory claim to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2010 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's decision regarding the claims for service connection for respiratory disability for readjudication consistent with the directives contained therein.

In December 2010, the Board denied the issue of service connection for a respiratory disability based on the period of duty in the New York Army National Guard during the post-September 11th relief operation (basic eligibility).  The issues of entitlement to service connection for cervical spine disability and a respiratory disability during active duty special work with the United States Army National Guard from February 12 to August 31, 2004 were remanded at that time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for a cervical spine disability and a respiratory disability during active duty special work with the United States Army National Guard from February 12 to August 31, 2004.
In October 2009, the appellant submitted a Social Security Administration (SSA) decision which granted his request for disability benefits.  He claimed that he was unable to work because of his back difficulties and asthma.  We note that while the SSA decision is of record, the record is devoid of any other SSA records to include medical records.  

The United States Court of Appeals for Veterans Claims (the Court) has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that VA has the duty to request information and pertinent records from other Federal agencies, when on notice that such information exists.  

The Board has been put on notice of records that may be relevant to the appellant's claim.  While the record shows that the Veteran is in receipt of social security benefits, such records have not been associated with the claims file.  In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security records.



Accordingly, the case is REMANDED for the following action:

Obtain all relevant Social Security disability records and associate them with the claims file.  The RO should contact the SSA for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for SSA disability benefits for the cervical spine and respiratory.  Any attempts to obtain these records which are ultimately unsuccessful must be documented in the claims folder.  When the records are obtained, reajudicate the issues on appeal.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

